DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-15, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Branch et al. (US 6,485,322) in view of Thatcher et al. (US 5,757,998) and Kuch (US 2,811,700).
Regarding claim 1, Branch discloses an electrical connector system comprising: a circuit card assembly including a host circuit board (26), a socket connector (36) mounted to the host circuit board, and a guide rail (38) extending along the host circuit board, the host circuit board having a contact array of circuit board contacts (46) on an upper surface of the host circuit board, the socket connector having a socket substrate (36) having an upper contact array of upper contacts (44) and a lower contact array of lower contacts (42) electrically connected to corresponding upper contacts, the upper contacts having mating interfaces being accessible from above the socket connector and being coplanar, the lower contacts being electrically connected to corresponding circuit board contacts, the guide rail having a guide feature, the guide rail having a module actuator (48, 52, 50, 72); and a pluggable module (22) including a module body having a top and a bottom extending between a front and a rear, the module body having a longitudinally extending guide feature operatively engaging the guide rail to guide mating of the module body with the guide rail in a module mating direction parallel to the upper surface of the host circuit board, the module body having a window (left side in Fig. 7) at the bottom proximate to the rear, the pluggable module including a module circuit board (58) held by the module body, the module circuit board having a mating edge between an upper surface and a lower surface, the module circuit board having a module contact array of module contacts (60) at the lower surface proximate to the mating edge aligned with the window with the module contacts exposed from below the module body for mating with corresponding upper contacts of the circuit card assembly, the pluggable module including an actuation feature (62) associated with the module body engaging the module actuator of the circuit card assembly, the actuation feature and the module actuator interfacing each other to force mating of the module contacts with the upper contacts of the circuit card assembly in a contact mating direction transverse to the module mating direction.  Branch discloses a lifter spring (41) forward of the socket connector on the upper surface of the host circuit board, the lifter spring to lift and move (intended use) the pluggable module upward away from the host circuit board.  Branch discloses the module actuator forces the pluggable module downward against a spring bias of the lifter spring to mate the module contacts of the pluggable module with the upper contacts.  
Branch discloses substantially the claimed invention except for the actuation feature being at a top of the module body.  Thatcher teaches a pluggable module including the actuation feature (12, 13) at an exterior surface of the module body at the top of the module body.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the actuation feature at the top of the module body, as taught by Thatcher, in order to minimize malfunctions by debris.  
Regarding claim 2, Branch discloses the socket connector includes a socket frame (37) on an upper surface of the socket substrate surrounding the upper contact array, the socket frame having a socket cavity receiving the upper contacts, the socket frame having a support surface supporting the bottom of the pluggable module.  
Regarding claim 3, Branch discloses the upper contacts include spring beams being deflectable relative to the socket substrate.  
Regarding claim 7, Branch discloses the actuation feature being non-planar along (i.e. recessed from) the top of the module body.  
Regarding claim 9, Branch discloses that the contact mating direction is generally perpendicular to the module mating direction.  
Regarding claim 11, Branch discloses the actuation feature is aligned with the module contact array and located above the module circuit board.  
Regarding claim 12, Branch discloses the actuation feature including a detent interfacing with the module actuator of the circuit card assembly to move the module body and the module contacts in the contact mating direction.  
Regarding claim 13, to the extent that Branch does not disclose the number of rows and columns, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the module contacts of the module contact array arranged in any number of known arrangements, such at least three rows and at least three columns, in order to provide the desired interface.  
Regarding claim 14, Branch discloses the socket substrate comprises a circuit board having vias (between 42, 44) between an upper surface and a lower surface of the socket substrate, the vias electrically connecting the upper contacts and the lower contacts.  
Regarding claim 15, Branch discloses a panel (28) forward of the host circuit board, the panel having a panel opening providing access to the upper surface of the host circuit board and the socket connector, the panel opening receiving the pluggable module for mating with the socket connector.  
Regarding claim 17, Branch discloses comprising a second socket connector mounted to the host circuit board, and a second guide rail extending along the host circuit board, the socket connector and the second socket connector being aligned with each other on opposite sides the host circuit board.
Regarding claim 25, Branch discloses the actuation feature including a cam surface at the exterior of the module body transferring motion of the module body in the module mating direction to movement of the module contacts in the contact mating direction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Schmidgall (US 7,442,047).  
Schmidgall teaches a top includes a rear platform (110) at the rear of the module body and a bump (96) forward of the rear platform, the bump being elevated relative to the rear platform, the bump defining the actuation feature, the module body being moved downward in the contact mating direction when the bump engages the module actuator of the circuit card assembly.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a rear platform and bump, as taught by Schmidgall, in order to provide a resilient and secure connection for the contacts.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Owens et al. (US 4,830,623).    
Owens teaches a backer plate (36) coupled to a lower surface of the host circuit board, the backer plate being coupled to the guide rail by fasteners extending through the host circuit board.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a backer plate, as taught by Owens, in order to provide rigidity and protection to the circuit board.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Branch and Thatcher, and further in view of Kuch (US 2,811,700).  
Regarding claim 24, Kuch teaches the module actuator including a roller bearing (15); wherein the roller bearing of the module actuator rotates along the pluggable module (20) as the pluggable module is mated with the socket connector (10).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a roller bearing, as taught by Kuch, in order to reduce the friction between the moving parts.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that “the contact portions 41 are not used to lift and move the module 22 in a lifting direction”, please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
In response to Applicant's arguments that “the contact portions 41 are not capable of lifting and moving the module 22 in the lifting direction”, please note that element 41 are resilient members that can push against and lift the pluggable module.  
In response to Applicant's arguments that “the guide rail 38 restrict the module 22 form moving upward when the module 22 engages the contact portions 41”, please note that Figs. 9B-9D show the module moving up and down, allowing for vertical movement.  Tolerances between the rail and the module would clearly allow for lifting and moving by a spring/resilient element such as 41.  
In response to Applicant's arguments that that contact portion 41 is not a lifter spring, please note that the fact that the prior art does not use the same label or terminology does not prevent such prior art from meeting the claimed language.  In this case, please note that element 41 provides a spring force upward (i.e. the lifting direction).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833